Mr. Justice Trotter
delivered the opinion of the court.
There are several errors assigned, all of which may, however, be reduced to. the following points:—
1. Was the court right in permitting the plaintiff to amend his declaration, and proceed to trial at the same term?
2. Did the court err in rejecting the demurrer to the amended declaration?
3. Is the judgment in the proper form?
1. The 99th section of the circuit court law, Revised Code, p. 126, confers upon the circuit courts, full power to allow amendments to be made in all proceedings whatsoever before verdict, upon such terms as the3?- in their discretion shall think just. The court in this case, exercised a discretion conferred upon it by law, and this court has no power to revise its determination upon error. 3 Comyn’s Dig. p. 566, Error, A.
2. Upon the second point, presented by the assignment of errors, there can be no difficulty. The statute authorises the court *229to reject a demurrer whenever it shall appear to be manifestly frivolous, and intended only for delay.. The demurrer in this case was evidently of this character, and the court did right in refusing to receive it, and in rendering a final judgment for the plaintiff. The defendants presented no affidavit of merits as the statute directs in such cases. And the judgment was, therefore,' properly rendered.
3. The last ground of error is to the form of the judgment. But this objection we deem altogether unfounded. The judgment is for the sum of “five hundred dollars and fourteen cents, the amount of the promissory note in said plaintiff’s declaration mentioned,” &c. This judgment is well authorised by the pleadings, and though it is not technically formal, yet it is substantially correct.
Let the judgment be affirmed, with damages and costs.